Citation Nr: 1537854	
Decision Date: 09/03/15    Archive Date: 09/10/15

DOCKET NO.  12-06 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) on an extraschedular basis.


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel


INTRODUCTION

The Veteran served on active duty from May 2008 to July 2009.

The claim at issue before the Board of Veterans' Appeals (Board) did not originate from a rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  Instead, the Veteran had previously perfected an appeal as to entitlement to an increased initial rating for right knee disabilities from a June 2010 decision of the Los Angeles, California, RO.  When the Board considered that issue in August 2014, it determined that the issue of entitlement to a TDIU had been raised by the record.  It then remanded that issue for further development.  When the case returned to the Board in February 2015, the Board again remanded the matter.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A TDIU is governed by 38 C.F.R. § 4.16 (2015), providing that such a rating may be assigned where the schedular rating is less than total, and when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  

If there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

When the percentage requirements of 38 C.F.R. § 4.16(a) are not met, a TDIU rating may be granted on an extraschedular basis in exceptional cases when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service connected disabilities.  38 C.F.R. § 4.16(b).

The Veteran is currently service-connected for three disabilities, all related to his right knee.  Those disabilities are status post torn anterior cruciate ligament with scar and tear of medial meniscus, rated as 20 percent disabling; limitation of extension of the right knee, rated as 20 percent disabling; and arthritis of the right knee, rated as 10 percent disabling.  The Veteran's combined disability percentage is 40 percent.  

The Veteran does not meet the schedular threshold for a TDIU under 38 C.F.R. § 4.16(a); thus his claim for a TDIU must be adjudicated on an extraschedular basis.  

In that vein, previous VA examinations have noted the functional effects resulting from the Veteran's service-connected right knee disabilities, as well as the fact that these effects impact his employment.  Most recently, in an April 2015 opinion, a VA examiner concluded that the Veteran's service-connected right knee disabilities "preclude him from securing and following substantially gainful employment consistent with his education and occupational experience."

Despite this evidence that the Veteran's right knee disabilities result in an inability to secure or follow a substantially gainful occupation, the Board cannot award a TDIU rating under 38 C.F.R. § 4.16(b) in the first instance.  Instead, that regulation requires that the RO first submit the claim to the Director of the Compensation and Pension Service for extraschedular consideration.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001).   This claim must be remanded in order to allow for such submission.

Accordingly, the case is REMANDED for the following action:

1.  Refer the case to the Compensation and Pension Service for a determination as to whether the Veteran's right knee disabilities warrant the assignment of a TDIU on an extraschedular basis.

2.  Readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




